Case: 11-50111       Document: 00512091534         Page: 1     Date Filed: 12/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 20, 2012
                                     No. 11-50111
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




JOSE FIDEL RANGEL,

                                                  Petitioner-Appellant,

versus

UNITED STATES OF AMERICA;
WARDEN, REEVES COUNTY DETENTION CENTER III;
BUREAU OF PRISONS; ERIC H. HOLDER, JR., U.S. Attorney General,


                                                  Respondents-Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:10-CV-88




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-50111     Document: 00512091534     Page: 2   Date Filed: 12/20/2012

                                  No. 11-50111

      Jose Rangel, federal prisoner # 34985-177, an illegal alien against whom
the Bureau of Immigration and Customs Enforcement has issued a detainer sub-
jecting him to immediate removal from the United States upon release from Bur-
eau of Prisons (“BOP”) custody, appeals the denial of his 28 U.S.C. § 2241 peti-
tion challenging his exclusion from the BOP’s rehabilitation programs and half-
way houses. As an initial matter, the government’s motion to dismiss the appeal
as moot is DENIED; its motion for an extension of time is DENIED as
unnecessary.
      We dispense with further briefing. The judgment is AFFIRMED, because
the petition is foreclosed by Gallegos-Hernandez v. United States, 688 F.3d 190,
192-93 (5th Cir. 2012) (per curiam), cert. denied, 81 U.S.L.W. 3229 (U.S. Oct. 29,
2012).




                                        2